DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 2/4/21 have been fully considered but they are not persuasive. 
Applicant asserts “Goodman does not teach how to replace a part of the user’s representation (such as the face) in the video with a given image, not even to swap the partial images between two user terminals”.
The examiner respectfully disagrees.  Applicant is reminded that MPEP 2141.02 states:

“A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore  & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984)”.
With that said, the reference of Goodman teaches a video calling service may enable two or more users to communicate using both audio signals and video images.  A first user’s image may be captured by a camera associated with first user’s communication device and transmitted to a second user’s communication device, whereupon the captured image may be displayed in a display device associated with the second user’s communication device. (See ¶ 1)  Furthermore, it also teaches an avatar may be incorporated into a video stream of a video call and may be used in place of video images of the user. (See ¶ 19)  Furthermore, ¶ 88 teaches generate an avatar with a facial expression and the avatar may be incorporated into the video call; the identified avatar image may be incorporated into the video stream and sent by user device 110 in place of the image of the user’s face included in the obtained sensor data.)


The examiner respectfully disagrees.  Applicant is reminded that MPEP 2141.02 states:

“A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore  & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984)”.
With that said, the reference of Goodman teaches a user may select an avatar from a list of available avatar or may upload an avatar to a video avatar service in the cloud (See ¶ 20); ¶ 77 teaches some or all of the process of fig. 7 may be performed by another device or a group of devices separate from the video avatar system; ¶ 90 teaches fig. 8 has been described as being performed by user device 110; ¶ 88 teaches generate an avatar with a facial expression and the avatar may be incorporated into the video call; the identified avatar image may be incorporated into the video stream and sent by user device 110 in place of the image of the user’s face included in the obtained sensor data.)

Applicant finally asserts “further, referring to Fig. 11 of Goodman, it can be seen that the avatar is stored in the video avatar system 130 and may be requested by the video call system 140 for the video call. Therefore, neither of the two user terminals in the video call are involved in the generation of the avatar image. That is, the user terminal itself does not obtain any image to be replaced, or swap any image to be replaced with other user terminal”.
MPEP 2141.02 states:
“A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore  & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984)”.
With that said, the reference of Goodman teaches enabling a user to upload an avatar and may provide avatar specifications to the user (See ¶ 42); ¶ 53 where it teaches avatar selector may select the particular avatar image based on user input; ¶ 88 where it teaches the identified avatar image may be incorporated into the video stream and sent by the user device 110 to video calling system in place of the image of the user’s face included in the obtained sensor data; ¶ 90 where it teaches fig. 8 has been described as being performed by user device 110.
Since the reference of Goodman discloses and fairly suggests the limitations in question, this action will be MADE FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims (1-6, 9-13, 15-18) are rejected under 35 U.S.C. 103 as being unpatentable over Goodman et al. (hereinafter Goodman)(US Publication 2014/0176662 A1)
Re claim 1, Goodman discloses a face swap method, applicable to a host terminal (See fig. 11: 1110-A), wherein the host terminal is connected to an audience terminal (See fig. 11: 1110-B) through a network (See fig. 11: 120), the method comprises: obtaining a first preset 
But the reference of Goodman fails to explicitly teach recognizing and determining a first face image in a first preset image of the host terminal according to the face swap prompt; receiving a second face image sent by the audience terminal; and replacing the first face image in the first preset image with the second face image to obtain a first face-swapped image. 
However, the reference of Goodman does suggest recognizing and determining a first face image in a first preset image of the host terminal according to the face swap prompt (See fig. 11 & ¶ 101 where it teaches a first user, of mobile device 1110-A, may initiate a video call to a second user, of mobile device 1110-B; ¶ 30 where it teaches if both the first user and the second user requested to use an avatar during the video call; ¶ 87 where it teaches sensor 115 may capture an image of the user’s head and/or face and provide the captures image to user device; expression processor may analyze an image received via sensor interface 360; ¶ 88 where it teaches generate an avatar with a facial expression and the avatar may be incorporated into the video call; the identified avatar image may be incorporated into the video 
Therefore, it would have been obvious to one of ordinary skills in the art to incorporate this feature into the system of Goodman, in the manner as claimed, for the benefit of generating 

Re claim 2, Goodman discloses wherein before starting the face swap prompt, the method further comprises: obtaining the first preset image by a camera; or obtaining the first preset image from a local image library. (See ¶s 19, 25-26, 44, 101-102)

Re claim 3, Goodman discloses wherein before starting the face swap prompt, the method further comprises: obtaining a second preset image of the audience terminal. (See ¶s 25-26, 44, 101-102)
But the reference of Goodman fails to explicitly teach and displaying a combined image of the first preset image and the second preset image according to a first preset display strategy. 
However, the reference of Goodman does suggest and displaying a combined image of the first preset image and the second preset image according to a first preset display strategy. (See ¶s 25-26, 44, 101-102 where it teaches initiating/conducting a video call between two mobile devices, wherein suggesting displaying both images on both mobile devices and/or ¶ 1 where it teaches a video calling service may enable two or more users to communicate using both audio signals and video images.  A first user’s image may be captured by a camera associated with first user’s communication device and transmitted to a second user’s communication device, whereupon the captured image may be displayed in a display device associated with the second user’s communication device, wherein suggesting displaying both images on both mobile devices)
Therefore, it would have been obvious to one of ordinary skills in the art to incorporate this feature into the system of Goodman, in the manner as claimed, for the benefit of initiating a 
Re claim 4, Goodman discloses wherein before starting the face swap prompt, the method further comprises: sending the first preset image to the audience terminal, such that the audience terminal displays the combined image of the first preset image and the second preset image according to a second preset display strategy. (See ¶s 1, 25-26, 44, 101-102 where it teaches initiating/conducting a video call between two mobile devices, wherein suggesting displaying both images on both mobile devices.)
Re claim 5, Goodman discloses wherein starting the face swap prompt comprises: sending a face swap request to the audience terminal, and starting the face swap prompt after receiving a response message returned by the audience terminal; or receiving a face swap request from the audience terminal, and starting the face swap prompt after sending a response message to the audience terminal. (See figs. 1 & 11 & ¶s 26, 29-30, 101-102)

Re claim 6, Goodman discloses wherein after recognizing and determining the first face image in the first preset image of the host terminal, the method further comprises: sending the first face image to the audience terminal, such that the audience terminal replaces the second face image with the first face image to obtain a second face-swapped image. (See fig. 11: 1104 & ¶s 101-102)
Re claim 9, Goodman discloses a face swap method, applicable to an audience terminal, wherein the audience terminal is connected to a host terminal through a network, the method comprises: obtaining a second preset image of the audience terminal (See ¶ 25 where it teaches user device 110 may include any device capable of sending and/or receiving video calls; ¶ 26 where it teaches sensor device 115 may include one or more devices to determine a 
But the reference of Goodman fails to explicitly teach recognizing and determining a second face image in the second preset image according to the face swap prompt; sending the second face image to the host terminal, such that the host terminal replaces a first face image in a first preset image of the host terminal with the second face image to obtain a first face-swapped image; receiving the first face image sent by the host terminal; and replacing the second face image in the second preset image with the first face image to obtain a second face-swapped image. 
However, the reference of Goodman does suggest recognizing and determining a second face image in the second preset image according to the face swap prompt (See fig. 11 & ¶ 101 where it teaches a first user, of mobile device 1110-A, may initiate a video call to a second user, of mobile device 1110-B; ¶ 30 where it teaches if both the first user and the second user requested to use an avatar during the video call; ¶ 88 where it teaches the image of the user’s face included in the obtained sensor data; ¶ 44 where it teaches a particular point of time during a video call; ¶ 19 where it teaches a video stream of a video call and may be used in place of video images of the user); sending the second face image to the host terminal, such that the host terminal replaces a first face image in a first preset image of the host terminal 
Therefore, it would have been obvious to one of ordinary skills in the art to incorporate this feature into the system of Goodman, in the manner as claimed, for the benefit of generating one or more avatars for different conditions and/or different bandwidth and signal strengths. (See ¶s 21, 82)

Claims (11-13) have been analyzed and rejected w/r to claims (2-3, 5) respectively.
Claim 15 has been analyzed and rejected w/r to claim 1 above.
Claims (16-18) have been analyzed and rejected w/r to claims (2-6) above.



Allowable Subject Matter
Claims (7-8, 14, 19-20) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. (The prior art of record fails to teach the limitations in these claims.)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON FLORES whose telephone number is (571)270-1201.  The examiner can normally be reached on M-F 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEON FLORES/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        April 10, 2021